NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL ROLAND AGUIRRE LINARES,                   No.    20-72680

                Petitioner,                     Agency No. A095-804-045

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Angel Roland Aguirre Linares, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      The record does not compel the conclusion that Aguirre Linares established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4), (5); see also Toj-Culpatan v. Holder, 612 F.3d 1088,

1091-92 (9th Cir. 2010). Thus, Aguirre Linares’s asylum claim fails.

      In his opening brief, Aguirre Linares does not raise, and therefore waives,

any challenge to the BIA’s conclusion that he failed to establish a cognizable

particular social group. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived). Aguirre Linares also does not challenge the determination that he

failed to demonstrate that government officials would consent or acquiesce to the

torture he fears in Guatemala. See id. Thus, we deny the petition for review as to

Aguirre Linares’s withholding of removal and CAT claims.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    20-72680